DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-20 and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngai et al. (US 7,216,277).
Figures 2 and 6 of Ngai discloses an integrated circuit device, comprising:
(1) regarding Claims 1, 12 and 21:
	a plurality of integrated circuit dies configured in a stack (101, 601a, 601b) wherein memory cells and logic circuits are formed on the integrated circuit dies (Col 1 lines 14-38), wherein the stack is partitioned into a plurality of columns (108, 613 a, b) that are perpendicular to the integrated circuit dies (See Figs 2 and 6); and
routes (provided by 103, 603 a, b) configurable to bypass (109, 609 a, b) respective column in the plurality of columns and re-route functionality of the respective column to a corresponding part of a neighboring column positioned adjacent to the respective column (Col 2 lines 24-54 and Col 7 lines 40-Col 8 lines 35).
	(2) regarding Claims 2, 13 and 22:
wherein the re-route functionality of the column to a corresponding part of a neighboring column based at least in part on a bit error rate of the respective column (Col 5 lines 4-16).
	(3) regarding Claims 3, 14, and 23:
wherein the neighboring column is positioned adjacent to the respective column (Col 2 lines 25-43).
	(4) regarding Claims 4, 15 and 24:
wherein positioned adjacent comprises the respective column having no intermediate column between the neighboring column and the respective column (Col 2 lines 25-43).
	(5) regarding Claims 5, 16 and 25:
wherein the routes are configurable to re- route the functionality of the respective column to the neighboring column in response to a determination that a communication fails to go through the respective column (Col 2 lines 25-43).
	(6) regarding Claims 6, 17 and 26:
wherein the neighboring column is a spare column configured to receive re-routed functionality from one or more other columns including the respective column (109, 609a, 609b).
	(7) regarding Claims 7, 18 and 27:
wherein the respective column comprises a partition having volatile memory cells (Col 2 lines 25-43).
	(8) regarding 8, 19 and 28:
wherein the routes are configurable to re-route the functionality of volatile memory cells in the respective column to the neighboring column (Col 2 lines 25-43).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US 7,216,277) in view of Srinivasan et al. (US 2018/0190353).
(1) regarding Claim 9.
	Ngai discloses all of the subject matter above. However Ngai does not disclose the partition circuit having computing logic.
	Srinivasan, in the same field of endeavor, discloses:
	wherein the respective column comprises a partition having a computing logic circuit ([0030], [0040], [0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Srinivasan into the system of Ngai in order to include additional circuit functionality as taught by Srinivasan.
(2) regarding Claim 11:
	Ngai discloses all of the subject matter above. However Ngai does not disclose the partition circuit having computing logic.
	Srinivasan, in the same field of endeavor, discloses:
	wherein the respective column comprises a partition having a computing logic circuit, and wherein the routes are configurable to re-route the functionality of the computing logic circuit in the respective column to the neighboring column ([0030], [0040], [0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Srinivasan into the system of Ngai in order to include additional circuit functionality as taught by Srinivasan.

Claim(s) 10, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngai et al. (US 7,216,277) in view of Srinivasan et al. (US 2018/0190353), further in view of Pyeon (US 2013/0070547).
(1) regarding Claim 10:
	The combination of Ngai and Srinivasan discloses all of the subject matter above. However the combination does not disclose the Through Silicon Vias.
	Pyeon, in the same field of endeavor, discloses:
	wherein the respective column comprises Through Silicon Vias connecting portions of the plurality of integrated circuit dies in the respective column ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the TSV of Pyeon for the connections of the combination of Ngai and Srinivasan according to known methods to yield the predictable result of providing an electrical connection for stacked chips.
(2) regarding Claims 20 and 29:
	Ngai discloses all of the subject matter as applied to Claims 18 and 27 above, however Ngai does not disclose the Through Silicon Vias.
	Pyeon, in the same field of endeavor, discloses:
	wherein the respective column comprises Through Silicon Vias connecting portions of the plurality of integrated circuit dies in the respective column ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the TSV of Pyeon for the connections of Ngai according to known methods to yield the predictable result of providing an electrical connection for stacked chips.
	The combination of Ngai and Pyeon discloses all of the subject matter above however the combination does not disclose the partition having computing logic.
	Srinivasan, in the same field of endeavor, discloses:
	wherein the respective column comprises a partition having a computing logic circuit ([0030], [0040], [0071]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Srinivasan into the system of the combination of Ngai and Pyeon in order to include additional circuit functionality as taught by Srinivasan.
Conclusion
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,043,952. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a plurality of IC dies configured in a stack wherein the stack is partitioned into columns with routes configurable to bypass and re-route functionality of the respective column to a neighboring column.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844